     Case 1:21-cv-00061-GNS Document 1 Filed 04/15/21 Page 1 of 4 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF KENTUCKY

GRETCHEN M. STOKES,                                )
                                                   )   U.S. DISTRICT COURT NO. 1:21-cv-00061-GNS
         Plaintiff,                                )
                                                   )   Case No. 20-CI-00299
v.                                                 )   (Removed from the Circuit Court of
                                                   )   Logan County, Kentucky, Case No.
LOGAN MEMORIAL HOSPITAL, LLC                       )   20-CI-00299)
D/B/A LOGAN MEMORIAL HOSPITAL,                     )
                                                   )
                                                   )
         Defendant.                                )


                                      NOTICE OF REMOVAL


         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

Logan Memorial Hospital, LLC d/b/a Logan Memorial Hospital (“Defendant”) hereby provides

notice of removal of this action from the Circuit Court of Logan County Kentucky, Case No. 20-

CI-00299 to the United States District Court for the Western District of Kentucky. In support of

removal, Defendant states the following:

         1.        This action was commenced on December 4, 2020 in the Circuit Court of Logan

County, Kentucky, styled as Gretchen M. Stokes v. Logan Memorial Hospital, LLC d/b/a Logan

Memorial Hospital, Case No. 20-CI-00299. Plaintiff served her Complaint in the underlying state

court action on Defendant on December 15, 2020 via certified mail through its registered agent for

service of process. A copy of all process, pleadings, and orders served upon it in the state court

action is attached as Exhibit A.

         2.        This notice of Removal is filed within thirty days after receipt of Plaintiff’s

Answers to Defendant’s First Set of Interrogatories, from which Defendant first ascertained that

this matter is removable, as required by 28 U.S.C. § 1446(b)(3), because Plaintiff now seeks


4823-4612-9124.5
    Case 1:21-cv-00061-GNS Document 1 Filed 04/15/21 Page 2 of 4 PageID #: 2




damages in, and thus has placed in controversy, an amount in excess of $75,000. A copy of

Plaintiff’s Answers to Defendant’s First Set of Interrogatories is attached as Exhibit B.

         3.        This Court has jurisdiction under 28 U.S.C. § 1332 and this matter is one which

may be removed to this Court pursuant to the provisions of 28 U.S.C. § 1441 because complete

diversity of citizenship exists between the parties and the amount in controversy exceeds $75,000,

and Defendant has filed this notice within thirty days of service of a paper from which it first

ascertained that the case has become removable.

         4.        Plaintiff alleges in the Complaint that she is a citizen and resident of Kentucky.

(Exhibit A, Complaint at ¶ 4).

         5.        Defendant is a limited liability company and its sole member, Lifepoint Health,

Inc., is a Delaware corporation with a principal place of business in Tennessee. For purposes of

diversity jurisdiction, the citizenship of a limited liability company (such as Defendant) is

determined by the citizenship of all of its members. Delay v. Rosenthal Collins Group, Inc., 585

F.3d 1003, 1005 (6th Cir. 2009). A corporation (such as Lifepoint Health, Inc.) is a citizen of its

state of incorporation and the state where it has its principal place of business. Id. Accordingly,

Defendant is a citizen and resident of Delaware and Tennessee.

         6.        Based on the respective states of citizenship of the parties, there is complete

diversity of citizenship.

         7.        Plaintiff’s Answers to Defendant’s First Set of Interrogatories, which were served

on March 26, 2021, places at issue an amount in controversy in excess of $75,000. In response to

Defendant’s request to “identify the exact dollar amounts” that she is “seeking from Logan

Memorial,” Plaintiff stated that she “estimates her lost wages/loss of earning capacity damages at

approximately $1,206,000 [and] also reserves damage claims for punitive damages and attorney’s


4823-4612-9124.5
                                                   2
    Case 1:21-cv-00061-GNS Document 1 Filed 04/15/21 Page 3 of 4 PageID #: 3




fees . . .” (Exhibit B, Interrog. 11). Thus, the amount in controversy of any potential award of back

pay, front pay, compensatory damages and punitive damages now exceeds $75,000 in total,

exclusive of interests and costs, as required by 28 U.S.C. § 1332(a).

         8.        This Notice of Removal is filed within thirty days of service of Plaintiff’s responses

to Defendant’s interrogatories, which for the first time identified the amount Plaintiff actually

seeks in damages in this lawsuit and from which Defendant first ascertained that the case is

removable, the Complaint only containing the minimum amount sufficient to invoke the state

court’s jurisdiction as was proper under the Kentucky Rules of Civil Procedure.

         9.        The venue of this action is proper in this Court pursuant to 28 U.S.C. § 1441(a)

because it embraces Logan County, Kentucky, the place where the state court action was pending.

         10.       Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal

will be filed with the Clerk of the Circuit Court of Logan County, Kentucky, and served upon the

Plaintiff, the only adverse party.

         11.       By filing this Notice of Removal, Defendant does not waive, either expressly or

impliedly, its rights to assert any defense or privilege it could have asserted in the Circuit Court of

Logan County, Kentucky, to the United States District Court for the Western District of Kentucky.

Defendant reserves the right to amend or supplement this Notice of Removal.

         WHEREFORE, Defendant removes this action in its entirety from the Circuit Court of

Logan County, Kentucky, to the United States District Court for the Western District of Kentucky.




4823-4612-9124.5
                                                     3
    Case 1:21-cv-00061-GNS Document 1 Filed 04/15/21 Page 4 of 4 PageID #: 4




                                                /s/ Stanley E. Graham
                                                Stanley E. Graham (Ky. Bar No. 95865)
                                                Mark W. Peters, Pro Hac Vice application
                                                forthcoming
                                                Kenshandra Mitchell, Pro Hac Vice application
                                                forthcoming
                                                Waller Lansden Dortch & Davis, LLP
                                                511 Union Street, Suite 2700
                                                Nashville, TN 37219
                                                (615) 244-6380
                                                (615) 244-6804 (Facsimile)

                                                Attorneys for Defendant



                                   CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing has been served via First Class Mail,
postage prepaid, upon:

         David F. Broderick
         Brandon T. Murley
         BRODERICK & DAVENPORT, PLLC
         Attorneys at Law
         921 College Street - Phoenix Place
         Post Office Box 3100
         Bowling Green, KY 42102-3100
         Telephone: (270) 782-6700
         Facsimile: (270) 782-3110

         Attorneys for Plaintiff, Gretchen M. Stokes

on this 15th day of April, 2021.


                                                /s/ Stanley E. Graham




4823-4612-9124.5
                                                 4
